Bloodworth, J.
(After stating the foregoing facts.) Only the 2d headnote needs elaboration. While we recognize the general rule that public officers, when acting in good faith and within the scope of their duty, are not liable to private action, we recognize also that it is well settled that when they do things not authorized by law, or act in a wanton or malicious way and with intent to injure the property of another, they are responsible for a violation of their duty. The petition in this case not only alleges that the acts of the defendant were unauthorized by law, careless, and negligent, and without the scope of his authority as cattle inspector, but that they were wanton and clone intentionally and with intent to injure and damage petitioner. It also shows that the defendant did not give to the animal that necessary care and attention which is required by law.
We think the petition was good as against a general demurrer.

Judgment reversed.

Broylesj C. J., and Luke, J., concur.